Citation Nr: 0401878	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  95-39 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to reinstatement of a 100 percent rating for 
residuals of chronic lymphocytic thyroiditis, with weight 
gain and metabolic abnormality, status post thyroid cancer 
and partial thyroidectomy, for the period from October 1, 
1993.

2.  Entitlement to service connection for thyroid cancer.

3.  Entitlement to service connection for follicular cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1974, from January 1978 to October 1988, and from 
November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In December 2002, the veteran presented testimony before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the claims file.  

In June 2003, the Board remanded the case to insure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)).  

In July 2003, the RO complied with the Board's remand.  The 
RO issued a letter which informed the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  This 
information was again provided in a July 2003 telephone 
conversation.  This complied with the requirements of VCAA as 
set out by the United States Court of Appeals for Veterans 
Claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002); see also Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  



REMAND

In September 2003, the veteran requested an extension to 
respond to the July 2003 supplemental statement of the case 
(SSOC).  In October 2003, the RO received a copious amount of 
evidence from the veteran.  Later that month, the veteran 
submitted additional evidence and, again, asked for an 
extension to submit more evidence.  The RO forwarded the file 
to the Board without responding to the extension requests, or 
adjudicating or addressing the new evidence in a SSOC.  A 
SSOC is required.  38 C.F.R. § 19.31 (2003).

The case is REMANDED for the following:  

The RO should notify the veteran that it 
will grant him an appropriate extension to 
submit evidence.  Thereafter, the RO 
should readjudicate this claim in light of 
the evidence added to the record since the 
last SSOC.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


